Citation Nr: 1723227	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-05 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic fatigue and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a hormone imbalance.  

4.  Entitlement to service connection for gastrointestinal disability other than IBS.

5.  Entitlement to service connection for thoracic outlet syndrome.

6.  Entitlement to service connection for temporomandibular joint disorder (TMJ).

7.  Entitlement to service connection for irritable bowel syndrome (IBS).



8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to September 1995. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in May 2015.  In June 2016, the Veteran, through her representative, clarified that she was not appealing the claims for increased rating for myofascial pain syndrome with right biceps atrophy and service connection for an adrenal disability.  In September 2016, VA issued a supplemental statement of the case noting that the claims were not on appeal.    

Additional evidence, notably additional VA treatment records and Social Security Administration (SSA) records and a September 12, 1995, medical record, were uploaded into the electronic record after the September 2016 supplemental statement of the case without consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2016).  Regarding the evidence submitted by the Veteran, notably the September 1995 record, an automatic waiver of RO consideration applies because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for RO consideration of the evidence.  See 38 U.S.C.A. § 7105 (West 2014).  Moreover, the additional evidence is not pertinent to the claims adjudicated herein (any relevant information is cumulative).  Thus, there is no need to remand for consideration in the first instance.  

The issues of service connection for TMJ and IBS and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for a gynecological disorder, claimed as a menstrual disorder, was raised in a June 2012 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  A rating decision issued in July 1998 denied service connection for fatigue; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for fatigue.  

3.  The Veteran does not have chronic fatigue syndrome, and the reported fatigue has not been objectively verified.

4.  A neck disorder was not present until several years after service and is not related to service.  

5.  Hormone imbalance is a laboratory finding.  

6.  A gastrointestinal disorder, diagnosed as gastroesophageal reflex disease, gastritis, and hiatal hernia, was not present during service and is not related to service.

7.  Thoracic outlet syndrome was not present until several years after service and is not related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for fatigue has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

3.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for hormone imbalance have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for thoracic outlet syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained, including SSA records.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  Regarding the claim for service connection for chronic fatigue, the Veteran was afforded an appropriate VA examination, and probative evidence as to whether the Veteran has chronic fatigue syndrome has been obtained.  The record also includes opinions that the thoracic outlet syndrome began after service.  The record does not include a VA medical opinion addressing the neck or gastrointestinal disorder claims or whether thoracic outlet syndrome is related to service.  However, the Board finds a remand for an opinion is not required.  As discussed below, the Board finds there is no probative evidence of in-service head injury and no competent and probative evidence of a link between service and the neck disorder, gastrointestinal disorder, or thoracic outlet syndrome.  Therefore, VA is not obliged to obtain an opinion in response to the claims.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal. 



Application to Reopen 

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Entitlement to service connection for fatigue was denied in a July 1998 rating decision in part because the evidence did not show a fatigue disorder or chronic fatigue due to undiagnosed illness.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

Evidence added to the record after the expiration of the appeal period includes an October 2008 VA rheumatology record that reports that the Veteran "may have chronic fatigue syndrome."  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim, notably the existence of chronic fatigue syndrome.  Thus, reopening of the claim is in order.  

Legal Criteria for Service Connection 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Where a veteran served for at least 90 days during a period of war and manifests arthritis or organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
 
The Veteran is a Persian Gulf veteran.  Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders ) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, including signs or symptoms involving the respiratory system. The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2021.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Chronic Fatigue

The Board finds service connection is not warranted for chronic fatigue syndrome or a chronic fatigue disorder.  Initially the Board notes that service connection is not warranted for fatigue on a presumptive basis under 38 C.F.R. § 3.317:  the record does not reflect any probative diagnosis of chronic fatigue syndrome, and it includes no objective evidence of fatigue perceptible to an examining physician or capable of independent verification.  Although the record includes findings of "chronic fatigue" and a 2008 determination that the Veteran may have chronic fatigue syndrome, there is no definitive diagnosis of chronic fatigue syndrome.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical finding expressed in terms of "may" also implies "may not").  Furthermore, the 2012 VA examiner determined the Veteran did not have chronic fatigue syndrome.  The 2012 VA examination record explains that a diagnosis of chronic fatigue syndrome requires (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms and (3) six or more of the enumerated symptoms.  The 2012 VA examiner explained that the Veteran did not meet any of the criteria, and the record notes that the Veteran only had three of the enumerated diagnostic symptoms for chronic fatigue syndrome.  The determination that the Veteran does not have chronic fatigue syndrome is consistent with the medical record, which contains multiple findings attributing the fatigue to other medical conditions including the service-connected fibromyalgia.  See, e.g., February 2015 private medical opinion.  The Board acknowledges that the record includes findings of "chronic fatigue."  A finding of chronic fatigue is distinct from a diagnosis of chronic fatigue syndrome, however.  As such, the findings of chronic fatigue are not probative evidence based on which presumptive service connection can be granted.  

Service connection is also not warranted on a direct basis.  Although the evidence reflects the Veteran's competent history of fatigue, direct service connection will not be granted for fatigue alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez, supra.  The evidence does not establish that the Veteran has an identifiable underlying fatigue disorder.  

Although the appellant might believe that she has chronic fatigue syndrome, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the fatigue.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Neck Disorder

Service treatment records are absent any complaints pertaining to the neck, and a July 1995 treatment record for "blackout spells" reveals the Veteran's negative history of head injury.  The separation examination record reveals normal clinical findings for the "head, face, neck, and scalp" and "spine" and negative history as to head injury.  The separation examination does reveal a history of frequent neck pain after or during headaches.    

A March 1997 social and industrial survey reveals the Veteran's history of recurrent pain in the neck that occurred two to three times per week.  The Veteran could not recall any specific event to explain the current pain.  The October 1997 Persian Gulf examination indicates that the Veteran denied specific incident of neck injury, trauma, or arthralgia.  She did report episodic posterior cervical muscle tension.  Examination revealed full range of motion of the cervical spine.  There was "some" cervical muscle tension noted and minimal crepitus.  The assessment was rule out cervical degenerative arthritis.  

A March 1998 VA "neurology" examination record reveals the Veteran's history of neck pain since 1992.  She added that the neck pain always coincided with headaches and that the neck pain was predominantly over the left upper posterior neck.  She reported episodes of neck pain and headaches three to four times per month.  The examination record reports that X-ray imaging in 1997 was normal.  X-ray imaging in March 1998 was also normal.  The diagnosis was chronic intermittent minor neck pain, probably musculoskeletal but possibly cervical radiculopathy.  The examiner reported that if radiculopathy were present, it was unclear how it or the head/neck pain would be related to any event during service.  

A March 1998 VA "general medicine" examination indicates that examination was normal.  A March 1998 VA "joints" examination record reveals the Veteran's history of aching discomfort in the back of the neck for the previous three to four years.  She denied particular injury to the area and wondered if stress was the cause.  X-ray imaging of the cervical spine was normal.  The examiner found there were no abnormal clinical findings of the cervical spine.  

A February 1999 private treatment record reveals the Veteran's history of head and neck pain primarily on the left side for two weeks that resolved but was replaced by numbness in the neck that radiated down the left arm.  She reported neck pain with laying on her side or back.  The diagnosis was radicular pain for two weeks.  March 1999 magnetic resonance imaging (MRI) of the cervical spine revealed no disc herniation, foraminal narrowing, or intrinsic cord pathology.  A September 1999 private treatment record reveals the Veteran's history of neck pain for nine months.  She reported that she did not know what caused the pain.  September 1999 X-ray imaging revealed no significant abnormality.  

A February 2000 private treatment record reveals the Veteran's history of constant neck pain that began in January 1999.  The Veteran explained that she woke up with severe neck pain that extended around her right side and diagonally across the chest to the left side.  She reported that she remembered hitting the back of her head on shelving three to four weeks prior to the onset of symptoms in January 1999.  She added that at the time of the head injury, she felt sick to her stomach for approximately three days and sore for about a week.  She reported that a "couple" of weeks prior to the current treatment, she developed sudden numbness in the arms and right leg that resolved.  The record notes that the Veteran had a history of mild motor vehicle accident in August 1998 when she was backed into in a parking lot by another vehicle.  

A March 2000 private treatment record reveals the Veteran's history of neck pain, primarily in the right suboccipital and right trapezius region.  She reported striking her head on shelving in January 1999, approximately 24 weeks prior to the onset of symptoms.  X-ray imaging showed postural alterations and posterior ponticles at C1.  

A June 2000 VA examination record reveals the Veteran's history of developing recurrent neck pain during service due to lifting heavy containers.  She reported that she would perform less strenuous work until the pain went away.  

February 2002 MRI of the cervical spine was normal.  A March 2002 private treatment record reveals the Veteran's history of a hyperextension type injury "many years ago" and hitting her head just prior to the onset of the neck pain.  

A September 2002 VA treatment record reveals the Veteran's history of neck pain "years ago" that was exacerbated in January 1999.  She denied clear injury.  The record notes that X-ray imaging and MRI revealed no abnormality.  The examiner believed some of the pain was likely to be from axial osteoarthritis.  

An October 2007 MRI showed disc protrusion and bulging.  A February 2008 VA treatment record reveals diagnosis of degenerative disc disease.  May and June 2008 X-ray imaging of the cervical spine revealed no evident abnormalities.  

A March 2010 private medical report reveals the Veteran's history of striking her head on a beam while in the military approximately 17 years earlier.  She reported that she was evaluated and released back to work.  She added that she had had neck pain since that time.   

A private medical opinion received in June 2010 reports that the Veteran had been "determined to have a disability from a head injury causing a chronic neck condition" and that the "hit to the head that [the Veteran] sustained in service caused a whiplash, hyperextension, flexion injury (neck condition)."   

A February 2015 private medical report reveals the Veteran's history of hitting her head on a beam during service.  An August 2015 private medical report reveals the Veteran's history of hitting her head on a beam, which the Veteran believed was the precipitating factor of her cervical spine issues.  The Veteran reported neck pain since 1997 and indicated that the in-service trauma was her only neck injury.  The report reveals a diagnosis of cervical spine degenerative arthritis since 1997.  The record notes that X-ray imaging showed trace narrowing of the cervical spine in 1999.  The physician reported that the evidence was consistent with posttraumatic neck disorder after a service-related head injury.  The medical physician found it at least as likely as not that the Veteran's current cervical spine condition was related to in-service injury.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for a neck disorder.  Initially, the Board finds the current neck disorder, diagnosed as degenerative disc disease, was not present until more than one year after the Veteran's service.  Although the Veteran reported recurrent neck pain at separation, clinical examination was normal at separation and in 1998, radiographic imaging - including MRI - was generally normal prior to 2007 (except for a 2000 X-ray report showing postural abnormality and posterior ponticle), and the earliest diagnosis of a potential chronic disorder is in 2002, after two intervening injuries to the neck.  

The Board notes that the October 1997 examination resulted in an assessment of "rule out" arthritis.  This diagnosis, which postdates discharge from service by more than one year, was not corroborated, however, and the Board finds it was effectively ruled out by the normal radiographic imaging and evaluation in 1998.  Thus, the Board finds the October 1997 finding is not probative evidence of arthritis soon after discharge from service, prior to the postservice injuries.  

The Veteran has reported neck pain since a head trauma during service.  She has reported that the in-service head injury resulted in "black outs" and feelings of sickness for multiple days.  Although the Veteran is competent to report this history, the Board finds the history of neck pain since head injury in service is not credible as it is inconsistent with the record.  As noted above, the record includes the Veteran's negative history of head injury in July and September 1995, including concurrent with the treatment for "blackouts," and in October 1997,  and the records associated with the initial postservice treatment indicate that the head trauma occurred after service, notably a motor vehicle accident in 1998 and workplace injury in January 1999.  The Board finds the histories provided during and near service are more probative than the Veteran's current histories of head injury during service, particularly because the Veteran's current account of the head injury is similar to the injury sustained in 1999.  As such, any medical opinion based on this history, notably the June 2010 medical opinion and August 2015 medical opinion, is also not probative.
 
To the extent the Veteran's history can be interpreted as episodes of neck pain during and after service that progressed to chronic pain, the Board finds it is credible.  However, the Veteran is not competent to attribute intermittent symptoms to the current neck disability as opposed to distinct episodes or even multiple episodes of acute disorder, and the Board finds the competent evidence does not suggest such a link.  The record indicates that the episodic neck pain during and after service was muscular and/or associated with headaches, rather than a cervical spine abnormality such as arthritis, and that the chronic symptoms did not begin until after the intervening January 1999 head injury.  In making the finding that no such link is suggested, the Board finds the normal MRI in 1999 and 2002 and normal clinical evaluation in 1998 are particularly probative.  

The Board further finds the probative evidence does not suggest that the currently diagnosed neck disorder is related to service.  There is no probative medical opinion of record linking the neck disorder to service.  In this regard, the Board reiterates that it finds the June 2010 and August 2015 medical opinions are not probative because they appear based on the Veteran's history of neck pain since injury during service, which the Board has found is not credible.  The Board notes that the August 2015 physician also discusses the postservice medical evidence and X-ray imaging, notably evidence of "trace narrowing" in 1999.  The physician does not address the normal radiographic imaging and evaluation in 1998, however, and the rationale is predominantly based on the Veteran's history.  Thus, the Board finds the opinion is not probative evidence of a nexus.   

Although the appellant might believe that her neck disorder is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Hormone Imbalance

Service connection is not warranted for hormone imbalance.  The finding of a hormone imbalance is a laboratory finding.  It is merely a clinical finding that may be an early warning of an actual disability, but is not itself disabling.  See Fed. Reg. 20,440 (May 7, 1996).  As such, any such findings do not signify a disability. 

Gastrointestinal Disorder

A June 1993 service treatment record reveals the Veteran's history of sore throat, tightness in the chest, and vomiting for two weeks.  She also reported difficulty eating solids.  The diagnosis was prolonged upper respiratory infection.  The records also reveal treatment for acute gastroenteritis in March and July 1994.  The September 1995 separation examination reveals normal clinical findings and negative history of indigestion or stomach trouble.

An October 1997 Persian Gulf examination reveals the Veteran's negative history of exposure of note to any significant oil field fire smoke or active involvement with munitions demolition or destruction.  She reported significant postnasal congestion with drip after sandstorms and occasional headache.  She denied episodes of dyspepsia, upper gastrointestinal discomfort or pain, nausea, or vomiting.  

An April 2008 VA treatment record reveals a negative history of gastroesophageal reflux disease (GERD).  She reported chest discomfort that worsened with eating.  She explained that the discomfort was "burning" in quality and radiated to the left arm.  She denied abdominal pain.  The diagnosis was atypical chest pain.  A subsequent April 2008 treatment record reveals the Veteran's history of fullness in the chest after meals.  She denied dysphagia but reported reflux.  The diagnosis was GERD.  

A May 2008 VA telephone treatment record reveals the Veteran's history of epigastric pain, blood-tinged vomit, and "not feeling well."  Follow-up record reveals the Veteran's history of an episode of nausea followed by vomiting.  She reported that she then "spit up blood" and felt a choking sensation in her neck.  She reported continued episodes of dry heaves and mild lower abdominal pain.  A subsequent May 2008 telephone treatment record reveals the Veteran's history of a sudden onset of dysphagia.  She explained that she was choking on a 1/2 tab of vitamin.  She was later able to cough up the aspirated vitamin.    

A June 2008 VA upper gastrointestinal study, performed for abdominal pain, was normal.  

February 2009 VA medical records reveal the Veteran's history of burning abdominal pain and pressure with any food intake for approximately the last year.  Endoscopy showed hiatal hernia and mild gastritis.  

A November 2012 VA examination record reveals the Veteran's history of heartburn and reflux and abdominal pain with constipation since 2008.  She reported occasional episodes of bowel disturbance with abdominal distress.  The examiner found it less likely than not that the GERD was related to service.  The examiner explained that the medical literature recognized that GERD was due to a structural defect at the esophageal gastric juncture.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for a gastrointestinal disorder, diagnosed as GERD, gastritis, and hiatal hernia.  Initially, the Board finds that a preponderance of the evidence shows that a current gastrointestinal disorder was not present during service.  Service treatment and examination record do not suggest the existence of a current gastrointestinal disorder, the first diagnosis dates 13 years after discharge from service, and the initial histories date the onset of the condition to 12 years after discharge from service.  To the extent the Veteran has reported the existence of symptoms during service, the Board finds such a history is not credible as it is contradicted by the initial treatment records and the October 1997 Persian Gulf examination.    

The Board further finds the probative evidence does not suggest that a currently diagnosed gastrointestinal disorder is related to service, including the Veteran's Persian Gulf service.  There is no probative medical or competent lay evidence of record linking the gastrointestinal disorder to service.  Although the appellant might believe that a gastrointestinal disorder is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Thoracic Outlet Syndrome

According to an article submitted by the Veteran, "thoracic outlet syndrome is a group of disorders that occur when the blood vessels or nerves in the thoracic outlet become compressed."  The article reports that thoracic outlet syndrome can cause pain in the shoulders and neck and numbness in the fingers.  The article adds that common causes include physical trauma from a car accident and repetitive injuries.  See http://mayclinic com/health/thoracic-outlet syndrome.  

A March 1997 social and industrial survey reveals the Veteran's history of right arm and hand pain and numbing and weakness in the hand.  

March 1998 VA examination records reveal the Veteran's history of chronic intermittent right upper extremity symptoms.  Examination revealed some atrophy of the right upper arm area as compared to the left, but neurologic examination was normal throughout.  

A February 1999 private treatment record reveals the Veteran's history of head and neck pain primarily on the left side for two weeks that resolved but was replaced by numbness in the neck that radiated down the left arm.  She reported neck pain with laying on her side or back.  The diagnosis was radicular pain for two weeks.  A March 1999 private medical report reveals the Veteran's history of an episode of numbness in the left arm and leg.  Examination was basically normal without significant sign of myelopathy.  

A June 2000 VA examination record reveals the Veteran's history of right arm pain since approximately 1992 or 1993.  She explained that the pain started in the upper arm and radiated to the whole arm and that it was accompanied by numbness and loss of grip.  The record notes that a September 1999 EMG was negative for radiculopathy or peripheral neuropathy.  After examination, the diagnosis was myofascial pain syndrome involving the supraspinatus, trapezius, levator scapulae, rhomboid, and pectoralis major muscle with right epicondyle tenderness.  

An April 2001 treatment record reveals the Veteran's history of problems in her right upper extremity with numbness and tingling for two years.  Diagnosis included right thoracic outlet syndrome.  

A February 2002 private chiropractor record reveals the Veteran's history of left cervical/thoracic pain and left arm numbness that began in January 2002.  The record notes that the Veteran was diagnosed with thoracic outlet syndrome in March 2001, for which she underwent physical therapy.  She was diagnosed with an exacerbation of thoracic outlet syndrome.  

A March 2002 private medical record indicates that electrodiagnostic examination did not show evidence of neurogenic thoracic outlet syndrome.  The examiner found the Veteran might have a thoracic outlet syndrome, but the examiner  thought the pain syndrome was "more along the lines of fibromyalgia."  

An April 2008 VA thoracic arch aortogram and bilateral upper extremity angiogram record reveals a history of worsening upper extremity numbness, pain, and discoloration with provocative movements.  The findings did not "definitively support thoracic outlet syndrome" as a cause of the described symptoms.  An April 2008 EMG revealed no evidence of peripheral nerve entrapment syndrome.  An April 2008 VA medical record notes that the angiogram results, notably the absence of left subclavian artery compression, made it unlikely that the symptoms were related to thoracic outlet syndrome.  A June 2008 VA treatment record reveals the Veteran's history of skin sensitivity, pain, spasm, choking, and throat tightness.  The record notes that consideration was given for thoracic outlet syndrome but it was not clear that this was the etiology of the symptoms.  

A March 2009 VA "muscles" examination record reveals the Veteran's history of difficulty with the right upper arm shortly after neck/head injury.  She reported initially she had aching and numbness in bilateral upper extremity but only continued problems with numbness and weakness in the right upper arm.  Muscle examination was normal.  A March 2009 VA "peripheral nerve" examination reveals the Veteran's history of bilateral upper extremity numbness, tingling, and pain after head/neck injury.  She reported persistent problems with weakness, especially gripping, and numbness and tingling.  The examiner diagnosed thoracic outlet syndrome.  The examiner determined it was less likely than not that the thoracic outlet syndrome was secondary to the service-connected myofascial pain syndrome.  The examiner explained that the thoracic outlet syndrome began after discharge from service, the reviewed records did not document findings consistent with thoracic outlet syndrome, and although examination had minimal clinical findings suggestive of thoracic outlet syndrome, past angiographic studies were negative for it.  

A private medical opinion received in June 2010 reports that the Veteran had been "determined to have a disability from a head injury causing [. . . ] thoracic outlet syndrome" and that the "hit to the head that [the Veteran] sustained in service caused a whiplash, hyperextension, flexion injury (neck condition [. . . ]) that caused the [. . . ] thoracic outlet syndrome to develop."   

A June 2010 private chiropractor statement reports that the Veteran sustained injuries in service that caused "irreparable damage to her back of her head [. . . ] causing thoracic outlet syndrome."  

A November 2012 VA examination record reveals the Veteran's history of paresthesias of the extremities that radiate.  Evaluation of the peripheral nerves was normal.  The examiner determined the paresthesias were symptoms of fibromyalgia.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for thoracic outlet syndrome.  Initially, the Board finds that the thoracic outlet syndrome was not present until more than one year after the Veteran's service.  Although the Veteran reported right upper extremity symptoms during and since service soon after discharge, the symptoms were attributed to the service-connected myofascial pain syndrome with right biceps atrophy and are distinct from the subsequent thoracic outlet syndrome.  The first diagnosis of thoracic outlet syndrome dates in 2001, after the January 1999 head injury, and the symptomatic histories associated with the thoracic outlet syndrome dated the onset of the symptoms to soon after the January 1999 injury.  

The Board further finds the thoracic outlet syndrome is not related to service.  There is no probative medical opinion of record linking the thoracic outlet syndrome to service.  The record includes medical findings linking the thoracic outlet syndrome to head injury.  However, the Board finds the medical opinions are not probative evidence of a link between service and the thoracic outlet syndrome because they are based on an inaccurate factual predicate, notably the existence of in-service head trauma.  As discussed above, the Board finds the Veteran's history of in-service head injury is not credible.  Instead, the Board finds the head injury described by the Veteran occurred after service, notably in January 1999.  

The Board finds the medical opinions are evidence of a link between the thoracic outlet syndrome and the post-service head injury.  Although the opinions are not supported by a rationale, the findings that the thoracic outlet syndrome is due to head trauma is consistent with the Internet article submitted by the Veteran which indicates that head trauma can cause thoracic outlet syndrome.  

Although the appellant might believe that the thoracic outlet syndrome is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for fatigue is granted.

Service connection for chronic fatigue is denied.  

Service connection for a neck disorder is denied.

Service connection for hormone imbalance is denied.  

Service connection for gastrointestinal disability other than IBS is denied.

Service connection for thoracic outlet syndrome is denied.  


REMAND

A September 2002 VA treatment record includes the notation that TMJ syndrome and IBS are commonly found in the fibromyalgia population.  Based on this notation, the Board finds the record would benefit from opinions as to whether either the TMJ or IBS are secondary to the service-connected fibromyalgia.  Additionally, the Board finds the record would be aided by affording the Veteran another VA examination to determine the current degree of severity of the IBS, notably whether the criteria for a 10 percent rating have been met.  

The claim of entitlement to a TDIU is inextricably intertwined with the pending claim for a higher initial rating for fibromyalgia.  Thus, the issue of entitlement to a TDIU is held in abeyance pending completion of that matter.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all outstanding medical records.

2.  Afford the Veteran a VA examination to determine the current degree of severity of the IBS.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The report must address whether the IBS has resulted in moderate impairment.  The examiner should also provide an opinion as to whether it is at least as likely as not that the IBS was caused or was aggravated by the service-connected fibromyalgia.  A rationale must be provided for each opinion expressed, with consideration of the September 2002 notation that IBS is commonly found in people with fibromyalgia.  

If the examiner is unable to provide the required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Obtain an opinion from an appropriate medical professional as to whether the TMJ is secondary to the service-connected fibromyalgia.  All pertinent evidence of record must be made available for review.  

The medical professional should provide an opinion as to whether it is at least as likely as not that the TMJ was caused or was aggravated by the service-connected fibromyalgia.  A rationale must be provided for each opinion expressed, with consideration of the September 2002 notation that TMJ is commonly found in people with fibromyalgia.  

If the medical professional is unable to provide the required opinion, the medical professional should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, the medical professional shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the medical professional should identify the additional information that is needed.  

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


